IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00295-CR

JAMES ROBERT VASQUEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 13th District Court
                             Navarro County, Texas
                            Trial Court No. 32165-CR


                       MEMORANDUM OPINION


      A jury found James Robert Vasquez guilty of robbery and, after finding both

enhancement paragraphs true, assessed his punishment at fifty years’ imprisonment.

After the    reporter’s record was filed, Vasquez          filed a   “motion    for   new

trial/alternatively/motion to require the court reporter to supplement reporter’s

record,” which complains of many errors and omissions in the reporter’s record. We

abated this case several times for proceedings in the trial court relating to the problems

with the reporter’s record, and on each occasion the trial court has entered findings of
fact and conclusions of law pertaining to the reporter’s record.

       Among the trial court’s findings are: (1) the original court reporter is not capable

of performing any duties as a court reporter in this appeal; (2) the parties have

stipulated that there are missing portions of the record that are necessary to the

disposition of the appeal; (3) it is not technically or financially feasible to attempt to

access the original court reporter’s computer disk; (4) the State withdraws its opposition

to Vasquez’s motion for new trial and admits that, because of the state of the reporter’s

record, Vasquez is entitled to a new trial; and (5) upon the granting of a new trial, the

parties have reached an agreement to dispose of this case with a plea bargain that is

acceptable to the trial court.

       Rule 34.6(f) states that an appellant is entitled to a new trial under the following

circumstances:

               (1) if the appellant has timely requested a reporter's record;
               (2) if, without the appellant’s fault, a significant exhibit or a
       significant portion of the court reporter’s notes and records has been lost
       or destroyed or—if the proceedings were electronically recorded—a
       significant portion of the recording has been lost or destroyed or is
       inaudible;
               (3) if the lost, destroyed, or inaudible portion of the reporter’s
       record, or the lost or destroyed exhibit, is necessary to the appeal’s
       resolution; and
               (4) if the lost, destroyed or inaudible portion of the reporter’s
       record cannot be replaced by agreement of the parties, or the lost or
       destroyed exhibit cannot be replaced either by agreement of the parties or
       with a copy determined by the trial court to accurately duplicate with
       reasonable certainty the original exhibit.

TEX. R. APP. P. 34.6(f).

       Based on the trial court’s findings and the parties’ stipulations that a significant


Vasquez v. State                                                                     Page 2
portion of the reporter’s record is irretrievably lost and necessary to the appeal, we

grant Vasquez’s motion for new trial. See id. We reverse the trial court’s judgment of

conviction and remand the case for a new trial so that the parties may effectuate their

agreement to dispose of the case by plea bargain.




                                        REX D. DAVIS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed September 21, 2011
Do not publish
[CRPM]




Vasquez v. State                                                                 Page 3